DETAILED ACTION
This office action follows a reply filed on November 23, 2022.  Claims 1, 24 and 25 have been amended.  Claims 1, 2, 4, 5, 7-12 and 21-28 are currently pending and under examination.
The rejections are reapplied based on the amendments made as set forth in the rejection below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7, 9, 11, 12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2011/0256387) in view of CN 103589282, as evidenced by Stacey (Jagged graphene can slice into cell membranes, Brown University, 2013, 3 pages, https://news.brown.edu/articles/2013/07/graphene), CN 106063491, Elmouaden (Sulfate-Reducing Bacteria Impact on Copper Corrosion Behavior in Natural Seawater Environment, Journal of Surface Engineered Materials and Advanced Technology, 2016, 6, pp. 36-46), Zhang (Rapidly Probing Antibacterial Activity of Graphene Oxide by Mass Spectrometry-based Metabolite Fingerprinting, Sci. Rep. 2016, 6, 28045) and Anbuselvi (A Comparative Study of LDPE Degrading Bacteria From Polyethylene Dumped Garbage, International Journal of Pharmacy & Technology, 2015, 6(4), pp. 7720-7725), and further in view of Zhamu (US 2011/0017955).  For convenience, the machine translations of CN ‘282 and CN ‘491 will be cited below.
Cho teaches a resin composition for surface treatment of a steel sheet comprising a binder resin, graphene and a solvent (p. 1, [0013]).  Cho specifically lists the binder resin to include epoxy resin from bisphenol A, bisphenol F or a novolac (p. 2, [0023] and p. 3, [0036]) and the solvent to include an alcohol-based solvent, such as isopropanol (p. 3, [0049]).  Cho also teaches the inclusion of a crosslinking agent, specifically listed to include melamine (p. 4, [0054]), an aromatic amine, which meets applicants’ curing agent.  The coating composition is not required to include any other components, therefore the limitation “consisting of” is met.  Cho teaches that the coating provides corrosion resistance (p. 2, [0023]), inherently reducing moisture penetration to the metal substrate, as moisture is known to cause corrosion of steel sheets.
While Cho does not specifically teach the graphene as a “protective pigment”, Cho shows that corrosion resistance is improved when it is present over zinc oxide, suggesting the graphene as a protective pigment.

Cho does not teach or suggest the graphene as providing antimicrobial properties, as claimed.
CN ‘282 exemplifies preparing an epoxy resin composition comprising graphene, showing the antibacterial effect of adding graphene to the epoxy resin increases from 29% to 81%, where the antibacterial effect is obtained by way of piercing cell membranes using the sharp corner and jagged protrusions inherently present on graphene, as evidenced by Stacey (p. 1), and can effectively inhibit the growth of Escherichia coli (acid producing bacteria), as evidenced by CN ‘491.  CN ‘282 also teaches the epoxy resin composition comprising graphene as a marine antifouling coating and the marine bacteria strains responsible of microbial influenced corrosion are generally from the sulfate-reducing bacteria group, as evidenced by Elmouaden (p. 37); therefore, one of ordinary skill in the art would expect the composition of Cho to prevent growth of sulfate reducing bacteria.  Graphene decreases the cell viability of Klebsiella pneumonia, as evidenced by Zhang (p. 4), which is a polymer degrading bacteria, as evidenced by Anbuselvi.
Therefore, one of ordinary skill in the art would expect the combination of the epoxy and graphene to provide the claimed antimicrobial properties.

Cho teaches applying the composition to a steel sheet, but does not teach 
“for application on a metal substrate in contact with biofuels”.  This is an intended use statement and does not result in a structural difference between the claimed invention and Cho.
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
Cho teaches that the coating composition, comprising the claimed components, is suitable for use on steel sheet and is used to provide conductivity and corrosion resistance to the sheet (p. 1, [0002]).  Therefore, the coating composition of Cho is inherently capable of being in contact with biofuels.
Cho teaches surface-treating the graphene with a hydrophilic functional group to improve dispersion stability in the resin composition (p. 3, [0041]), such as COOH or COO- groups (p. 3, [0042]); however, does not teach the functional groups to include amines or diamines, as required by instant claims 1, 12 and 23.
 Zhamu teaches epoxy resin compositions comprising functionalized graphene, which provides good graphene dispersion in epoxy resins and interfacial bonding between graphene and epoxy matrix, exhibiting improved properties, such that the functionalized graphene acts as a curing agent for the epoxy resin, where additional curing agents can be present (pp. 2-3, [0015]-[0019]).  Zhamu teaches the chemical functional groups to include aliphatic amines and aromatic amines (p. 3, [0021]), and exemplifies the use of diamines in Figure 3, suggesting that oxidized graphene having carboxyl and hydroxyl groups will react with commonly used curing agents, such as a diamine curing agent (p. 3, [0026] and Figure 3).  Figure 3 also shows that the amine groups are covalently bonded to the graphene.
Therefore, one of ordinary skill in the art would expect the composition of Cho including a polyamine crosslinking agent to possess graphene in the form functionalized with an amine, as suggested by the teachings of Zhamu.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have functionalized the graphene of Cho with an amine, as Zhamu teaches that this allows the graphene to have improved dispersibility throughout the epoxy resin, and increases the interfacial adhesion, improving the physical properties of the final composite.

As to the increase in surface area of the coating as claimed in instant claim 23, Cho in view of CN ‘282 and Zhamu teaches an epoxy coating comprising diamine functionalized graphene; therefore, the surface area of the coating is inherently increased, as claimed, as applicants disclose that the diamine functionalization is responsible for this increase in surface area.
As to the promotion of adherence to the metal substrate in claim 1, or functionalization of the graphene to prevent delamination of the coating composition from the metal substrate in claim 25, Cho in view of CN ‘282 and Zhamu teaches an epoxy coating comprising diamine functionalized graphene; therefore, the adherence between the coating and the metal substrate is inherently improved and/or delamination is prevented, as claimed, as applicants disclose that the diamine functionalization is responsible for this improvement in adherence.

Cho does not teach “wherein the volatile portion escapes from the metal substrate after the coating composition is applied to the metal substrate”, as claimed; however, Cho does teach an “adhering amount” of the resin layer formed after drying of the resin layer formed by coating on the steel sheet, and a drying temperature necessary for such (p. 4, [0062]).  Drying is defined as the removal of water or another solvent by evaporation from a solid, semi-solid or liquid.  Therefore, the solvent of Cho inherently “escapes” or evaporates after being applied.
While Cho does not teach the application of a first and second layer, as claimed, Cho does teach a desire for a specific “adhering amount”, teaching that the adhering amount after drying is 300-2500 mg/m2 (p. 4, [0059]).  
If one of ordinary skill in the art were to apply the composition in an amount which is not suitable, determined after drying of the coating, one of ordinary skill in the art would find it obvious to apply an additional coating material to meet the desired “adhering amount”, which meets the claimed.
Additionally, this is an intended use phrase, as applicants are claiming “A coating composition”, not a liner prepared from multiple layers of the coating composition.  During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).  These limitations do not result in a structural difference in the coating composition itself, and is therefore inherently capable of being used as a first and second coating, as claimed.

Cho in view of CN ‘282 and further in view of Zhamu is prima facie obvious over instant claims 1, 4, 5, 7 and 21-23.
Cho teaches the binder resin as present in an amount of 10-90 parts by weight based on the total weight of the resin composition (p. 2, [0023]), the graphene as being present in an amount of 0.01-0.5 parts by weight based on the total weight of the resin composition (p. 3, [0040]), 9-90 parts by weight of the solvent based on the total weight of the resin composition (p. 7, claim 2) and 5-25 parts additives, including the crosslinking agent, based on the solids content of the composition.
As to claim 2, this suggests a nonvolatile portion of 10-91 wt%, which overlaps with the claimed range of 55-75 wt%.
As to claim 9, this suggests a polymer content of about 10-93 wt% based on the nonvolatile portion of the composition, which overlaps with the claimed range of 50-65 wt%.
As to claim 11, this suggests a solvent or volatile content of 9-90 wt%, which overlaps with the claimed range of 25-45 wt%.
It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 26, CN ‘282 teaches the epoxy resin composition comprising graphene as a marine antifouling coating and the marine bacteria strains responsible of microbial influenced corrosion are generally from the sulfate-reducing bacteria group, as evidenced by Elmouaden (p. 37); therefore, one of ordinary skill in the art would expect the composition of Cho to prevent growth of sulfate reducing bacteria, where the majority of Desulfovibrionales, Syntrophobactyerales and Desulfobacterales are mainly sulfate reducing bacteria.
As to claim 27, Graphene decreases the cell viability of Klebsiella pneumonia, as evidenced by Zhang (p. 4), which is a polymer degrading bacteria, as evidenced by Anbuselvi.  While the prior art does not specifically teach graphene as suitable for inhibiting the growth of Stenotrophomonas spp within Gammaproteobacteria, Stacey teaches that graphene is capable of piercing cell walls providing an antibacterial effect.  Therefore, one of ordinary skill in the art would expect graphene to be effective for inhibiting growth over any and all bacteria.
As to claim 28, graphene can effectively inhibit the growth of Escherichia coli (acid producing bacteria), as evidenced by CN ‘491.  

Claims 1, 2, 4, 5, 7-12 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104163928 in view of CN 103589282, as evidenced by Stacey (Jagged graphene can slice into cell membranes, Brown University, 2013, 3 pages, https://news.brown.edu/articles/2013/07/graphene), CN 106063491, Elmouaden (Sulfate-Reducing Bacteria Impact on Copper Corrosion Behavior in Natural Seawater Environment, Journal of Surface Engineered Materials and Advanced Technology, 2016, 6, pp. 36-46), Zhang (Rapidly Probing Antibacterial Activity of Graphene Oxide by Mass Spectrometry-based Metabolite Fingerprinting, Sci. Rep. 2016, 6, 28045) and Anbuselvi (A Comparative Study of LDPE Degrading Bacteria From Polyethylene Dumped Garbage, International Journal of Pharmacy & Technology, 2015, 6(4), pp. 7720-7725), and further in view of Zhamu (US 2011/0017955) and Chen (Preparation of light color antistatic and anticorrosive waterborne epoxy coating for oil tanks, J. Coat. Technol. Res., 2008, 5(2), pp. 259-269).  However, for convenience, the machine translation of CN ‘928 and CN ‘491 will be cited below.
CN ‘928 teaches a graphene containing coating material, teaching the coating material as comprising the following:
0.1-90 wt% graphene paste, comprising 3-20 wt% graphene, 0-80 wt% base solvent, specifically listed to include isopropanol, methylpyrrolidone, and dimethylformamide [0012], and 0-80 wt% base resin, specifically listed to include epoxy resin [0011]; 
0-60 wt% filler; 
0-10 wt% dispersant; 
10-60 wt% resin, specifically listed to include epoxy resin, such as bisphenol A epoxy resin, bisphenol F epoxy resin, and amine type epoxy resin [0016];
10-60 wt% curing agent, specifically listed to include alicyclic amines, modified amines, polyamide, and imidazoles [0017]; and 
30-70 wt% solvent, specifically listed to include isopropanol, methylpyrrolidone and dimethylformamide [0018].
Therefore, the coating materials requires, at minimum, graphene, a solvent specifically listed to include isopropanol, methylpyrrolidone, and dimethylformamide and a resin specifically listed to include epoxy resin, as the filler and dispersant are taught as optional (0 wt%).
CN ‘928 teaches the coating material as suitable for antistatic coating for petroleum storage tanks and pipelines [0027].
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
“for application on a metal substrate in contact with biofuels” is an intended use statement and does not result in a structural difference between the claimed invention and CN ‘928.
CN ‘928 teaches a coating material that comprises the claimed components and teaches that the coating material has a combination of antistatic property and corrosion resistance, that can be used for coating petroleum storage tanks and pipelines [0024] and [0027], which are known in the art as being traditionally made from metals.  CN ‘928 does not require the inclusion of additional components that would take away from the coating material being suitable for use on metal substrates in contact with biofuels.
Therefore, one of ordinary skill in the art would expect the coating material of CN ‘928 to be suitable for application on metal substrates in contact with biofuels, as claimed.
CN ‘928 teaches that the coating provides corrosion resistance, inherently reducing moisture penetration to the metal substrate, as moisture is known to cause corrosion of steel sheets.
While CN ‘928 does not specifically disclose “wherein the volatile portion escapes from the metal substrate after the coating composition is applied to the metal substrate”, CN ‘928 does specifically teach applying the coating and drying the film, where drying inherently results in the evaporation of the solvent during drying.
While CN ‘928 nor CN ‘282 explicitly teach multiple layers of the coating composition, this is an intended use phrase, as applicants are claiming “A coating composition”, not a liner prepared from multiple layers of the coating composition.  During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).  These limitations do not result in a structural difference in the coating composition itself, and is therefore inherently capable of being used as a first and second coating, as claimed.

CN ‘282 exemplifies preparing an epoxy resin composition comprising graphene, showing the antibacterial effect of adding graphene to the epoxy resin increases from 29% to 81%.  The antibacterial effect is obtained by way of piercing cell membranes using the sharp corner and jagged protrusions inherently present on graphene, as evidenced by Stacey (p. 1).  Graphene can effectively inhibit the growth of Escherichia coli (acid producing bacteria), as evidenced by CN ‘491.  CN ‘282 also teaches the epoxy resin composition comprising graphene as a marine antifouling coating and the marine bacteria strains responsible of microbial influenced corrosion are generally from the sulfate-reducing bacteria group, as evidenced by Elmouaden (p. 37); therefore, one of ordinary skill in the art would expect the composition of Cho to prevent growth of sulfate reducing bacteria.  Graphene decreases the cell viability of Klebsiella pneumonia, as evidenced by Zhang (p. 4), which is a polymer degrading bacteria, as evidenced by Anbuselvi.
Therefore, one of ordinary skill in the art would expect the combination of the epoxy and graphene to provide the claimed antimicrobial properties.  Also note, this meets the claimed limitation that the graphene is a “protective pigment”.
CN ‘928 teaches that the use of graphene allows for a smaller amount of conductive agent to be used in the coating and the overall adhesion is increased (p. 3).

CN ‘928 teaches the inclusion of an amine curing agent, but does not teach the functionalization of the graphene, as claimed.
Zhamu teaches epoxy resin compositions comprising functionalized graphene, which provides good graphene dispersion in epoxy resins and interfacial bonding between graphene and epoxy matrix, exhibiting improved properties, such that the functionalized graphene acts as a curing agent for the epoxy resin, where additional curing agents can be present (pp. 2-3, [0015]-[0019]).  Zhamu teaches the chemical functional groups to include aliphatic amines and aromatic amines (p. 3, [0021]), and exemplifies the use of diamines in Figure 3, suggesting that oxidized graphene having carboxyl and hydroxyl groups will react with commonly used curing agents, such as a diamine curing agent (p. 3, [0026] and Figure 3).  Figure 3 also shows that the amine groups are covalently bonded to the graphene.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have functionalized the graphene of CN ‘928 with an amine, as Zhamu teaches that this allows the graphene to have improved dispersibility throughout the epoxy resin, and increases the interfacial adhesion, improving the physical properties of the final composite, by acting as a curing agent, also teaching that additional curing agent can be present. 
As to the increase in surface area of the coating as claimed in instant claim 23, CN ‘928 in view of CN ‘282 and Zhamu teaches an epoxy coating comprising diamine functionalized graphene; therefore, the surface area of the coating is inherently increased, as claimed, as applicants disclose that the diamine functionalization is responsible for this increase in surface area.
As to the promotion of adherence to the metal substrate in claim 1, or functionalization of the graphene to prevent delamination of the coating composition from the metal substrate in claim 25, CN ‘928 in view of CN ‘282 and Zhamu teaches an epoxy coating comprising diamine functionalized graphene; therefore, the adherence between the coating and the metal substrate is inherently improved and/or delamination is prevented, as claimed, as applicants disclose that the diamine functionalization is responsible for this improvement in adherence.
CN ‘928 in view of CN ‘282 and further in view of Zhamu is prima facie obvious over instant claims 1, 4, 5, 7, 12 and 21-23.
As to claims 8-10, CN ‘928 exemplifies the preparation of a coating material comprising a graphene paste, prepared from 5.3 g graphene, 50 g epoxy resin and 50 g solvent, where the paste is mixed with additional epoxy resin, a curing agent, talc, leveling agent, coupling agent and “an appropriate amount of organic solvent” [0034]-[0038].
These examples comprise a nonvolatile portion comprising about 42 wt% epoxy resin, 30-38 wt% curing agent and 0.6-1.5 wt% graphene; however, CN ‘928 does suggest the talc (filler) as optional (0 wt%).  Therefore, it would have been obvious to remove this component.  Removal of this component would result in a nonvolatile portion of the composition comprising 50 wt% epoxy resin, 33-44 wt% curing agent, and 0.7-1.7 wt% graphene.
As to claims 2 and 11, CN ‘928 suggests the solvent as present in an amount of 30-70 wt%, where the solvent is the only volatile component in the composition; therefore, this suggests a volatile portion of 30-70 wt% and a nonvolatile portion comprising 30-70 wt%, the ranges of which overlap with the claimed ranges 55-75 wt% nonvolatile portion and 25-45 wt% volatile portion. It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Additionally, consider the following:
MPEP 2144.05
II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
One of ordinary skill in the art would be able to determine the optimal amount of solvent necessary to form a coating material which is suitable for coating, as is obvious from the teaching of CN ‘928, who teaches adding “an appropriate amount of solvent”.
Claim 24 can be similarly rejected as claims 2 and 8-11 over CN ‘928 in view of CN ‘282, as claim 24 limits the coating composition to “consisting of” and does not require the inclusion of amine functionalization of the amine.  Additionally, CN ‘928 teaches applying the coating and drying.  Zhamu teaches the importance of ultrasonication of the graphene in the presence of the curing agent in order to activate the edges of the graphene, as this enables them to react with a functional group of a reactive group in a curing agent (p. 4, [0039]).  Mixing the three components together and carrying out ultrasonication is prima facie obvious, as this would result in a graphene functionalized with amine curing agent in an epoxy resin, which is claimed by the instant invention and taught by CN ‘928 and Zhamu.
As to claim 25, the limitation “wherein the volatile portion is evaporated from the metal substrate and reused as the volatile portion in another coating composition” is not taught by the prior art; however, this limitation describes how the solvent will be used in the future, or describes how the product is prepared using a process of recycling the solvent.  During examination, these limitations must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  CN ‘928 teaches the inclusion of the same solvent in an overlapping amount as claimed, inherently resulting in evaporation of the solvent upon drying after application of the coating composition.  Whether or not the volatile portion or solvent is recycled still results in the same product suggested by CN ‘928 in view of CN ‘282 in view of Zhamu.  Therefore, the claimed coating composition is met.
As to claims 24 and 25, CN ‘928 does not teach a suitable thickness for the dried coating composition; however, consider the following:  Chen teaches an epoxy coating for oil tanks having antistatic and anticorrosive properties, teaching that the antistatic performance of the film increases as the film thickness is increased, such that a minimum thickness is required to meet a volume resistivity of zero, showing that a thickness of at least 50 micron or even 100 micron is suitable for providing sufficient antistatic effects.  Therefore, one of ordinary skill in the art would be able to determine the minimum thickness required to provide sufficient antistatic effects, by measuring the volume resistivity, where a thickness of 100 micron or more is suitable.
As to claim 26, CN ‘282 teaches the epoxy resin composition comprising graphene as a marine antifouling coating and the marine bacteria strains responsible of microbial influenced corrosion are generally from the sulfate-reducing bacteria group, as evidenced by Elmouaden (p. 37); therefore, one of ordinary skill in the art would expect the composition of Cho to prevent growth of sulfate reducing bacteria, where the majority of Desulfovibrionales, Syntrophobactyerales and Desulfobacterales are mainly sulfate reducing bacteria.
As to claim 27, Graphene decreases the cell viability of Klebsiella pneumonia, as evidenced by Zhang (p. 4), which is a polymer degrading bacteria, as evidenced by Anbuselvi.  While the prior art does not specifically teach graphene as suitable for inhibiting the growth of Stenotrophomonas spp within Gammaproteobacteria, Stacey teaches that graphene is capable of piercing cell walls providing an antibacterial effect.  Therefore, one of ordinary skill in the art would expect graphene to be effective for inhibiting growth over any and all bacteria.
As to claim 28, graphene can effectively inhibit the growth of Escherichia coli (acid producing bacteria), as evidenced by CN ‘491.  


Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered and are addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766